

116 HR 7838 IH: To provide for certain temporary waivers with respect to the 340B drug discount program due to the COVID–19 public health emergency, and for other purposes.
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7838IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Ms. Matsui (for herself and Mr. Stewart) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for certain temporary waivers with respect to the 340B drug discount program due to the COVID–19 public health emergency, and for other purposes.1.Temporary waivers with respect to the 340B drug discount program due to the COVID–19 public health emergency(a)Temporary waiver of minimum disproportionate share adjustment percentage requirement for certain covered entitiesIn the case of an entity that met the requirements of a covered entity described in subparagraph (L), (M), or (O) of section 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)), and that was participating or had applied to participate in the drug discount program under such section 340B, as of the day before the emergency period went into effect, the Secretary of Health and Human Services shall, for each calendar quarter with respect to which eligibility for such drug discount program is based on a cost reporting period during any portion of which such emergency period is in effect, deem such entity as continuing to meet the minimum disproportionate share adjustment percentage requirement applicable to such entity under such subparagraph (L), (M), or (O), as the case may be.(b)Temporary waiver of prohibition on obtaining covered outpatient drugs through group purchasing organizations for certain covered entitiesDuring the emergency period, a covered entity described in subparagraph (L) or (M) of section 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)) may, notwithstanding clause (iii) of such subparagraph (L), obtain covered outpatient drugs through a group purchasing organization or other group purchasing arrangement.(c)Emergency period definedFor purposes of this section, the term emergency period means the period during which there exists the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act on January 31, 2020, with respect to COVID–19.